DILLARD, Judge,
concurring fully and specially.
This was not a close case. As the majority aptly demonstrates, the evidence presented to the trial court did not clearly and convincingly show that the cause of the deprivation of the children is likely to continue or will not likely be remedied. I, of course, agree with this conclusion, and I fully concur with the majority opinion. Nevertheless, I write separately to highlight and repudiate the troubling reasoning employed by the trial court below and adopted by my dissenting colleague.
In a nutshell, this case is the poster child for all that is wrong with this Court’s termination-of-parental-rights jurisprudence: the mother essentially had her parental rights terminated by the trial court for being poor. And while I am certainly appalled by that decision, I do not entirely fault the juvenile-court judge, who did nothing more than parrot language and sentiments this Court frequently uses to justify terminating parental rights:
• “The mother was required to obtain/maintain stable housing with sufficient space to meet the needs of her children for at least six months.”
• “[T]he mother admitted to having at least seven different residences since the removal [of her children], and [s]ix of those were with ‘friends.’ ”
*289• “Her current residence ... is leased in the name of her sister, who paid her rent for her first three months,” and is “a one room efficiency in a lodge.”
• “The mother was required to obtain/maintain sufficient income for at least six months,” and she “remained unemployed until three months prior to the hearing.”
• The mother “is now unemployed once again” and “currently has no source of income.”
• The mother “admits she draws food stamps for herself.”
• “The mother was required to pay support for the benefit of the children,” but “paid NO support until well after this petition was filed.”
• “The mother has a history . . . [that] includes repeated problems with stability in income and housing.”
• “The mother has no stable, suitable housing ... no income ... [, and she] has substantially failed to support the children for a period of more than twelve months.”
In other words, the mother is really, really poor.
It is the height of irony that Georgia, a state founded for the purpose of providing a fresh start for those whose “misfortunes and want of Employment. . . are not able to provide a maintenance for themselves and Families,”2 now has an institutionalized policy of severing the natural parent-child relationships of its poorest and most vulnerable citizens simply because they are unable to keep up with the Joneses. Some may call this progress. I do not. And, in any event, I do not think such a policy is even remotely constitutional. The United States and Georgia Constitutions require that the State must proffer compelling facts before terminating and, thus, permanently extinguishing, parental rights.3 This is not such a case, and the trial court clearly erred in terminating the mother’s parental rights.
*290Specifically, the trial court and dissent err in concluding that a parent’s mere failure to meet certain aspects of the State’s reunification plan in any way justifies the termination of her parental rights.4 Indeed, the notion that parental rights can be terminated, in part, because a parent has failed to secure independent housing, stable employment, or work on “vocational rehabilitation” (or the like) is not only patently unconstitutional5 but morally repugnant — as such “goals,” inter alia, disproportionately discriminate against those who are socioeconomically disadvantaged.6 To be sure, *291securing independent housing, stable employment, and furthering one’s job training or education are commendable goals, and there is nothing inherently wrong with the government encouraging the citizens it serves to better their lives. What the government is not entitled to do, regardless of any apparent statutory authority for doing so, is to force some generalized, bureaucratic, Orwellian notion of parenting onto citizens who have temporarily lost custody of their children as a precondition to regaining custody of those children.7 Indeed, I find it deeply troubling that both the trial court and dissent justify the termination of the mother’s parental rights, in part, because she has moved from place to place, lived with different people, depended on others for financial support, and failed to provide toys for her children. The State has no right to irrevocably sever the natural parent-child relationship simply because a parent is incapable of providing her children with an idyllic middle-class lifestyle. And while it is certainly heartening to know that the children are thriving in their foster home, the State has no business facilitating the adoption of children entrusted to its care until and unless a parent has, by her actions or inaction, forfeited her constitutional right to familial relations. The State’s primary goal must be to maintain and preserve the natural parent-child relationship, not to act as a clandestine adoption agency.
I also disagree with the trial court and dissent’s suggestion that a natural parent’s rights can be terminated merely because she was not financially or emotionally capable of parenting her child at the time of the termination hearing.8 I likewise disapprove of the trial court and dissent’s reliance “on generalized notions of permanency as a basis for terminating parental rights.”9 As I have previously explained,
[w]hile I do not quibble with the general proposition that children need permanency (or, for that matter, the corollary *292that long-term foster care can have ill effects), I find it troubling that many of our prior decisions upholding the termination of parental rights appear to rely, in part, on such generalizations without specifically tying them to particularized findings of fact, even though we have repeatedly held that a juvenile court is required to make explicit findings of fact that the child at issue — rather than some hypothetical child placed in the subject child’s situation — will suffer or is likely to suffer serious harm as a result of the continued deprivation.10
I also do not share the trial court and dissent’s view that the pertinent question in analyzing whether the continued deprivation is likely to cause serious mental, emotional, physical, or moral harm is whether the child would be harmed if returned to the parent’s care and control, associated environment, and state of deprivation. As I have previously explained,
[t]he overarching question in a termination proceeding is not whether the child has a model parent, or even whether that parent is presently capable of taking his or her child back into custody, but is instead whether the natural parent-child relationship has been irretrievably damaged as a result of the parent’s unwillingness or inability to care for the child — i.e., that the continuation of the natural parent-child relationship, as it presently exists with the child in the custody of the State, is causing or is likely to cause that child serious harm. As our Supreme Court has recently and rightly emphasized, “[o]ne who is subject to the termination of parental rights cannot be equated to an individual who faces an interruption of custody” because termination “is a much more severe measure” that acts as a “remedy of last resort to address the most exceptional situation of a deprived child and that child’s continuing deprivation.” Put another way, it is one thing to remove a child from a parent’s custody for reasons of neglect, but quite another to permanently and irrevocably sever the natural parent-child relationship. And there is a reason for this crucial distinction: Terminating a parent’s rights, and thus forever foreclosing the possibility of restoring the natural parent-child relationship, is govern*293mental extinguishment of the parent and child’s constitutional right to familial relations.11
In sum, I vehemently disagree with the reasoning employed by the trial court and dissent in seeking to terminate the mother’s parental rights, which, to be fair, is typical of that utilized by this Court in termination-of-parental-rights cases.12 In my view, this reasoning makes a mockery of the cherished and sacrosanct right to familial relations and the concomitant right of parents to raise their children as they see fit,13 and I will continue to highlight this Court’s inherently flawed and unconstitutional approach to these cases as long as I am privileged to serve Georgians in my capacity as an appellate judge. An order terminating parental rights is the death penalty of civil cases, and this Court should start treating it as such.

 Georgia’s Charter of 1732 (Albert B. Saye ed., University of Georgia 1942) (emphasis supplied), available at http://georgiainfo.galileo.usg.edu/charter.htm.


 See In the Interest of A. C., 285 Ga. 829, 833 (2) (686 SE2d 635) (2009) (emphasizing that “[o]ne who is subject to the termination of parental rights cannot be equated to an individual who faces an interruption of custody” because termination “is a much more severe measure” that acts as a “remedy of last resort to address the most exceptional situation of a deprived child *290and that child’s continuing deprivation”); Blackburn v. Blackburn, 249 Ga. 689, 692 (2) (292 SE2d 821) (1982) (acknowledging that “freedom of personal choice in matters of family life is a fundamental liberty interest protected by the United States Constitution,” and that “the Due Process Clause of the Fourteenth Amendment demands that before a state may sever the rights of parents in their natural child, the state must support its allegations by at least clear and convincing evidence” (punctuation and emphasis omitted)); In the Interest of J. E., 309 Ga.App. 51, 62, n.10 (711 SE2d 5) (2011) (Dillard, J., dissenting) (collecting authorities and cases regarding the fundamental constitutional right of familial relations).


 See In the Interest of E. G., 315 Ga. App. 35, 47 (726 SE2d 510) (2012) (Dillard, J., concurring fully and specially) (“I also disagree with the majority’s suggestion that a natural parent’s rights can be terminated merely because the father failed to satisfy certain elements of the State’s reunification plan (e.g., securing stable employment and housing). . . .”); In the Interest of A. E. S., 310 Ga. App. 667, 671 (714 SE2d 148) (2011) (Dillard, J., concurring specially) (same); In the Interest of J. E., 309 Ga. App. at 66, n.19 (same); In the Interest of M. S. S., 308 Ga.App. 614, 626 (708 SE2d 570) (2011) (Dillard, J., concurring fully and specially) (same).


 See In the Interest of L. J. L., 247 Ga. App. 477, 479 (543 SE2d 818) (2001) (noting that “there is no judicial determination which has more drastic significance than that of permanently severing a natural parent-child relationship” (punctuation and footnote omitted)); In the Interest of K. J., 226 Ga. App. 303, 306 (486 SE2d 899) (1997) (holding that a judicial determination terminating parental rights “must he scrutinized deliberately and exercised most cautiously,” and that “compelling facts are required to terminate parental rights” (citation and punctuation omitted)); In the Interest of J. E., 309 Ga. App. at 62 (Dillard, J., dissenting) (“Thus, in applying the constitutionally mandated standard of review and accompanying statutory criteria to termination-of-parental-rights cases, we are bound to do so bearing in mind that under both the United States and Georgia Constitutions, a parent has a fundamental constitutional right to, and liberty interest in, the care, custody, and management of his or her children, and that the State may not infringe upon or sever this fiercely guarded right of familial relations except in the most compelling and extraordinary of circumstances! (footnotes omitted; emphasis supplied)); see also id. at n.10 (collecting authorities and cases regarding the fundamental constitutional right of familial relations).


 See generally Janet L. Wallace, Judging Parents, Judging Place: Poverty, Rurality, and Termination of Parental Rights, 77 Mo. L. Rev. 95 (2012); id. at 112 (III) (A) (“Poverty frequently plays a role in child removal and failed reunification, with studies indicating that only when there is no adequate source of income are the children more likely to be removed, and at a very high rate.” (punctuation and footnote omitted)); id. at 116 (III) (B) (noting that “the state sometimes removes children because their parents lack outward signs of a middle-class lifestyle,” that “[jjudges and caseworkers... often impose middle-class values and expectations on impoverished families, who may not fit dominant cultural paradigms, such as white, married, middle-class, and suburban,” and that “dominant society does not view poor families as ‘real’ families,” devaluing these socioeconomically disadvantaged families “to the point of tolerating the termination of the parent-child relationship” (citation and punctuation omitted)).


 See Wallace, supra note 6 at 107 (II) (B) (noting that “some states treat a parent’s inability to comply with a reunification plan as prima facie evidence that returning the child to the parent would be detrimental,” and that “reunification plans leave the state focusing on whether the parent has complied with a lengthy checklist of actions rather than on whether the parent is able to care for the child”); id. (“The issue is no longer whether the child may be safely returned home, but whether the mother has attended every parenting class, made every urine drop, participated in every therapy session, shown up for every scheduled visitation, arrived at every appointment on time, and always maintained a contrite and cooperative disposition. . . . Sometimes permanency plans are so complicated or onerous that they seem designed to ensure failure.” (ellipses in original)); id. (noting that “such plans are not only subjective, they are not centered on children’s well-being . . . [and] leave little room for consideration of context” (footnote omitted)).


 See In the Interest of M. S. S., 308 Ga. App. at 626.


 In the Interest of J. E., 309 Ga. App. at 66.


 Id. (footnotes omitted).


 Id. at 61 (footnotes omitted).


 In this respect, I wish to make clear that I have nothing but the utmost respect and admiration for the juvenile-court judge and my distinguished dissenting colleague. And to the extent the tone of this concurrence comes across as being somewhat obstreperous, the reader should understand that my frustration is not with my esteemed colleagues, but is instead directed squarely at this Court’s deeply troubling termination-of-parental-rights jurisprudence.


 See In the Interest of J. E., 309 Ga. App. at 63 (“Unfortunately, I believe this Court has, in recent years, lost sight of the serious constitutional implications that result from a juvenile court’s termination of parental rights . . . .”); id. at 68, n.31 (outlining constitutional, jurisprudential, and historical basis of parental rights); see also O’Connell v. Turner, 55 Ill. 280, 284-85 (Ill. 1870) (noting that “[t]he parent has the right to the care, custody and assistance of his child,” that “[t]he duty to maintain and protect it, is a principle of natural law,” and that “every attempt to infringe upon it, except from dire necessity, should be resisted in all well governed States”); Bruce C. Hafen, Children’s Liberation and the New Egalitarianism: Some Reservations about Abandoning Children to Their Rights, 1976 BYU L. Rev. 605, 615 (1976) (“For this reason, both English and American judges view the origins of parental rights as being even more fundamental than property rights. Parental rights to custody and control of minor children have heen variously described as sacred as a matter of natural law, and as inherent, natural rights, for the protection of which, just as much as for the protection of the rights of the individual to life, liberty, and the pursuit of happiness, our government is formed.” (citation and punctuation omitted)).